           Case 1:21-cv-00072-AJN Document 16
                                           19 Filed 03/19/21
                                                    03/23/21 Page 1 of 1




 Erik M. Bashian, Esq.
 T: (516) 279-1554
 F: (516) 213-0339
 eb@bashpaplaw.com

 *Admitted to Practice in NY, NJ and D.C.                     3/23/2021
                                                                                   VIA CM/ECF



                                                                          March 19, 2021

United States District Judge Alison J. Nathan
United States District Court
Southern District of New York
40 Foley Square
New York, New York 10007

        Re:       Mercer v. Long Beach Hotel, Inc., Case No.: 1:21-cv-0072-AJN

Dear U.S. District Judge Nathan:

         This office represents the Plaintiff Stacey Mercer (“Plaintiff”) in connection with the
above-referenced action. Today, we filed a motion for default judgment against the defendant,
Long Beach Hotel, Inc., which is currently pending. As a result, we are requesting a 30-day
adjournment of the initial conference currently scheduled for March 26, 2021, at 3:00 p.m.,
including all other deadlines related to the Initial Pretrial Conference Order (D.E. 5). This is our
first request for an adjournment, and our request will not prejudice any of the parties or affect any
other scheduled dates since the Defendant has not yet appeared in this action.

        We thank the Court for your time and consideration in this matter.

                                                                 Respectfully submitted,

                                                                 BASHIAN & PAPANTONIOU, P.C.

                                                                 /s/ Erik M. Bashian
                                                                 ________________________
                                                                 Erik M. Bashian, Esq.

cc: Long Beach Hotels, Inc. (via regular mail)
                                                                                                7KHLQLWLDOSUHWULDOFRQIHUHQFHLV
                                                                                                KHUHE\DGMRXUQHGVLQHGLH
                                                                                                3ODLQWLIILVRUGHUHGWRVHUYHWKLV
                                                                                                PHPRUDQGXPHQGRUVHPHQWRQ
                                                                                                WKH'HIHQGDQW
                                                                                                6225'(5('

                                                                                                                              3/22/2021


   500 OLD COUNTRY ROAD, SUITE 302, GARDEN CITY, NEW YORK 11530 T: (516) 279-1555 F: (516) 213-0339 WWW.BASHPAPLAW.COM
